Exhibit 10.2

 

GUARANTY

 

GUARANTY, dated as of December 22, 2004 (as amended, supplemented, or otherwise
modified from time to time, this “Guaranty”), made by New Century Financial
Corporation a Maryland Corporation having offices at 18400 Von Karman Ave.,
Suite 1000, Irvine, CA 92612 (the “Guarantor”), in favor of Credit Suisse First
Boston Mortgage Capital, LLC (the “Buyer”).

 

RECITALS

 

WHEREAS, pursuant to the Master Repurchase Agreement, dated as of December 22,
2004 (as amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), among New Century Mortgage Corporation, NC Capital
Corporation, NC Residual II Corporation and New Century Credit Corporation (the
“Sellers”) and the Buyer, the Buyer has agreed from time to time to enter into
transactions in which the Sellers agree to transfer to Buyer Mortgage Loans
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to Sellers such Mortgage Loans at a date certain or on demand,
against the transfer of funds by Sellers. Each such transaction shall be
referred to herein as a “Transaction”. It is a condition precedent to the
obligation of the Buyer to enter into Transactions under the Repurchase
Agreement that the Guarantor shall have executed and delivered this Guaranty to
the Buyer; and

 

WHEREAS, it is in the best interest of the Guarantor to enter into this Guaranty
and the Guarantor shall receive substantial benefit from the Transactions.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce the Buyer
to enter into the Repurchase Agreement and to enter into Transactions
thereunder, the Guarantor hereby agrees with the Buyer, as follows:

 

1. Defined Terms. (a) Unless otherwise defined herein, terms which are defined
in the Repurchase Agreement and used herein are so used as so defined.

 

(b) For purposes of this Guaranty, “Obligations” shall mean all obligations and
liabilities of the Sellers to the Buyer, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with the Repurchase Agreement and
any other Program Agreements and any other document made, delivered or given in
connection therewith or herewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to the Buyer that are
required to be paid by a party to the Transaction pursuant to the terms of the
Program Agreements) or otherwise.

 

2. Guaranty. (a) The Guarantor hereby unconditionally and irrevocably guarantees
to the Buyer the prompt and complete payment and performance by the Sellers when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.



--------------------------------------------------------------------------------

(b) The Guarantor further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Buyer in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Guaranty. This Guaranty shall remain in full force and effect until the
later of (i) the termination of the Repurchase Agreement or (ii) the Obligations
are paid in full, notwithstanding that from time to time prior thereto the
Sellers may be free from any Obligations.

 

(c) No payment or payments made by any Seller or any other Person or received or
collected by the Buyer from any Seller or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application, at any time
or from time to time, in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments,
remain liable for the amount of the Obligations until the Obligations are paid
in full.

 

(d) Guarantor agrees that whenever, at any time, or from time to time, the
Guarantor shall make any payment to the Buyer on account of the Guarantor’s
liability hereunder, the Guarantor will notify the Buyer in writing that such
payment is made under this Guaranty for such purpose.

 

3. Right of Set-off. The Buyer is hereby irrevocably authorized at any time and
from time to time without notice to the Guarantor, any such notice being hereby
waived by the Guarantor, to set off and appropriate and apply any and all monies
and other property of the Guarantor, deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer of any affiliate thereof to or for the credit or the account
of the Guarantor, or any part thereof in such amounts as the Buyer may elect, on
account of the Obligations and liabilities of the Guarantor hereunder and claims
of every nature and description of the Buyer against the Guarantor, in any
currency, whether arising hereunder, under the Repurchase Agreement or
otherwise, as the Buyer may elect, whether or not the Buyer has made any demand
for payment and although such Obligations and liabilities and claims may be
contingent or unmatured. The Buyer shall notify the Guarantor promptly of any
such set-off and the application made by the Buyer, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Buyer under this paragraph are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Buyer may have.

 

4. Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Buyer,
the Guarantor shall not be entitled to be subrograted to any of the rights of
the Buyer against any Seller or any other guarantor or any collateral security
or guarantee or right of offset held by the Buyer for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Sellers or any other guarantor in respect
of payments made by the Guarantor hereunder, until all amounts owing to the
Buyer by the Sellers on account

 

-2-



--------------------------------------------------------------------------------

of the Obligations are paid in full and the Repurchase Agreement is terminated.
If any amount shall be paid to the Guarantor on account of such subrogation
rights at any time when all of the Obligations shall not have been paid in full,
such amounts shall be held by the Guarantor in trust for the Buyer, segregated
from other funds of the Guarantor, and shall, forthwith upon receipt by the
Guarantor, be turned over to the Buyer in the exact form received by the
Guarantor (duly indorsed by the Guarantor to the Buyer, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Buyer may determine.

 

5. Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor, and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Buyer may be
rescinded by the Buyer, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Repurchase Agreement, and the other Program Agreements and
any other document in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Buyer may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Buyer for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. The Buyer shall have no obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Obligations or for this Guaranty or any property subject
thereto. When making any demand hereunder against the Guarantor, the Buyer may,
but shall be under no obligation to, make a similar demand on any or all of the
Sellers and any failure by the Buyer to make any such demand or to collect any
payments from any Seller or any release of the Sellers shall not relieve the
Guarantor of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Buyer against the Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

 

6. Guaranty Absolute and Unconditional. (a) Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by the Buyer upon this Guaranty or acceptance of
this Guaranty; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived in reliance upon this Guaranty; and all dealings between the Sellers or
the Guarantor, on the one hand, and the Buyer, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Sellers or the Guaranty with
respect to the Obligations. This Guaranty shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (i) the
validity or enforceability of the Repurchase Agreement, the other Program
Agreements, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Sellers against the Buyer, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Sellers or the

 

-3-



--------------------------------------------------------------------------------

Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Sellers for the Obligations (other than payment or
performance), or of the Guarantor under this Guaranty, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against the
Guarantor, the Buyer may, but shall be under no obligation to, pursue such
rights and remedies as it may have against the Sellers or any other Person or
against any collateral security or guarantee for the Obligations or any right of
offset with respect thereto, and any failure by the Buyer to pursue such other
rights or remedies or to collect any payments from the Sellers or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Sellers or any such
other Person or any such collateral security, guarantee or right of offset,
shall not relieve the Guarantor of any liability hereunder, and shall not impair
or affect the rights and remedies, whether express, implied or available as a
matter of law, of the Buyer against the Guarantor. This Guaranty shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and their successors and assigns thereof, and shall
inure to the benefit of the Buyer, and Buyer’s successors, indorsees,
transferees and assigns, until all the Obligations and the obligations of the
Guarantor under this Guaranty shall have been satisfied by payment in full,
notwithstanding that from time to time during the term of the Repurchase
Agreement the Sellers may be free from any Obligations.

 

(b) Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to the Buyer as follows:

 

(i) Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against the Buyer any claim or defense based upon, an election
of remedies by the Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes Guarantor’s subrogation rights, rights to
proceed against the Sellers or any other guarantor for reimbursement or
contribution, and/or any other rights of the Guarantor to proceed against the
Sellers, against any other guarantor, or against any other person or security.

 

(ii) Guarantor is presently informed of the financial condition of the Sellers
and of all other circumstances which diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations. The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of the Sellers’ financial condition, the status of other
guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than the Buyer
for such information and will not rely upon the Buyer for any such information.
Absent a written request for such information by the Guarantor to the Buyer,
Guarantor hereby waives its right, if any, to require the Buyer to disclose to
Guarantor any information which the Buyer may now or hereafter acquire
concerning such condition or circumstances including, but not limited to, the
release of or revocation by any other guarantor.

 

(iii) Guarantor has independently reviewed the Repurchase Agreement and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guaranty to the
Buyer,

 

-4-



--------------------------------------------------------------------------------

Guarantor is not in any manner relying upon the validity, and/or enforceability,
and/or attachment, and/or perfection of any Liens or security interests of any
kind or nature granted by the Sellers or any other guarantor to the Buyer, now
or at any time and from time to time in the future.

 

7. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Seller or any substantial part of such Seller’s property, or otherwise, all as
though such payments had not been made.

 

8. Payments. Guarantor hereby agrees that the Obligations will be paid to the
Buyer without set-off or counterclaim in U.S. Dollars.

 

9. Representations and Warranties. Guarantor represents and warrants that:

 

(a) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has the power and authority and the
legal right to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged;

 

(b) it has the power and authority and the legal right to execute and deliver,
and to perform its obligations under, this Guaranty and the Repurchase
Agreement, and has taken all necessary action to authorize its execution,
delivery and performance of this Guaranty and the Repurchase Agreement;

 

(c) this Guaranty and the Repurchase Agreement have been duly executed and
delivered by the Guarantor and constitute a legal, valid and binding obligation
of the Guarantor enforceable in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought in
proceedings in equity or at law);

 

(d) the execution, delivery and performance of this Guaranty will not violate
any provision of the charter, by-laws or other organizational documents of the
Guarantor, or any law, treaty, rule or regulation or determination of an
arbitrator, a court or other governmental authority, applicable to or binding
upon the Guarantor or any of its property or to which the Guarantor or any of
its property is subject (“Requirement of Law”), or any provision of any security
issued by the Guarantor or of any agreement, instrument or other undertaking to
which the Guarantor is a party or by which it or any of its property is bound
(“Contractual Obligation”), and will not result in or require the creation or
imposition of any Lien on any of the properties or revenues of the Guarantor
pursuant to any Requirement of Law or Contractual Obligation of the Guarantor;

 

-5-



--------------------------------------------------------------------------------

(e) no consent or authorization of, filing with, notice to, or other act by or
in respect of, any Governmental Authority or any other Person (including,
without limitation, any stockholder or creditor of the Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guaranty or the other Program Agreements to which the Guarantor is a
party;

 

(f) no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Guarantor,
threatened by or against the Guarantor or against any of the Guarantor’s
properties or revenues (i) with respect to this Guaranty or any other Program
Agreement to which the Guarantor is a party or any of the transactions
contemplated hereby or thereby, or (ii) which has any reasonable likelihood of
having a Material Adverse Effect on the business, operations, property or
financial or other condition of the Guarantor; and

 

(g) the Guarantor has filed or caused to be filed all tax returns which, to the
knowledge of the Guarantor, are required to be filed and has paid all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of the Guarantor’s property and all other taxes, fees or other charges
imposed on it or any of the Guarantor’s property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Guarantor); no tax
Lien has been filed, and, to the knowledge of the Guarantor, no claim is being
asserted, with respect to any such tax, fee or other charge.

 

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of each Transaction under
the Repurchase Agreement on and as of such purchase date as though made
hereunder on and as of such date.

 

10. Covenants. The Guarantor covenants and agrees that the Guarantor will not
change its legal name or primary residence without having provided to the Buyer
prior written notice of any such change.

 

11. Event of Default. If an Event of Default under the Repurchase Agreement
shall have occurred and be continuing, the Guarantor agrees that, as between the
Guarantor and Buyer, the Obligations may be declared to be due for purposes of
this Guaranty notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any such declaration as against a Seller and that,
in the event of any such declaration (or attempted declaration), such
Obligations shall forthwith become due by the Guarantor for purposes of this
Guaranty.

 

12. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

-6-



--------------------------------------------------------------------------------

13. Headings. The paragraph headings used in this Guaranty are for convenience
of reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

14. No Waiver; Cumulative Remedies. The Buyer shall not by any act (except by a
written instrument pursuant to paragraph 15 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Buyer, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Buyer of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Buyer would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

 

15. Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Buyer, provided that any provision of this Guaranty may be waived by the
Buyer in a letter or agreement executed by the Buyer or by facsimile or
electronic transmission from the Buyer. This Guaranty shall be binding upon the
heirs, personal representatives, successors and assigns of the Guarantor and
shall inure to the benefit of the Buyer and its respective successors and
assigns.

 

16. Notices. Notices by the Buyer to the Guarantor may be given by mail,
overnight courier or by telecopy transmission, addressed to the Guarantor at the
Guarantor’s respective address or transmission number set forth under its
signature below and shall be effective (a) in the case of mail, five days after
deposit in the postal system, first class certified mail and postage pre-paid,
(b) one Business Day following timely delivery to a nationally recognized
overnight courier service for next Business Day delivery and (c) in the case of
telecopy transmissions, when sent, transmission electronically confirmed.

 

17. Jurisdiction.

 

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b) GUARANTOR HEREBY WAIVES TRIAL BY JURY. GUARANTOR HEREBY IRREVOCABLY CONSENTS
TO THE NON-EXCLUSIVE PERSONAL JURISDICTION OF ANY COURT OF THE STATE OF NEW
YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING. GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, NON-EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE

 

-7-



--------------------------------------------------------------------------------

COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR
RELATING TO THE PROGRAM AGREEMENTS.

 

18. Integration. This Guaranty represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Buyer relative to the subject matter hereof not reflected
herein.

 

19. Acknowledgments. Guarantor hereby acknowledges that:

 

(a) Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Agreements;

 

(b) the Buyer does not have any fiduciary relationship to the Guarantor, and the
relationship between the Buyer and the Guarantor is solely that of surety and
creditor; and

 

(c) no joint venture exists between the Buyer and the Guarantor or among the
Buyer, the Sellers and the Guarantor.

 

[ Signature pages follow ]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

    NEW CENTURY FINANCIAL
CORPORATION     By:  

/s/ Kevin Cloyd

--------------------------------------------------------------------------------

    Name:   Kevin Cloyd     Title:   Executive Vice President     By:  

/s/ Brad Morrice

--------------------------------------------------------------------------------

    Name:   Brad Morrice     Title:   President and COO          

 

Address for Notices:

Ralph Flick, Esq. 18400 Von Karman Ave. Suite 1000 Irvine, CA 92612